TEMPLE, J., concurring.
I concur in the judgment and in the opinion, except in the comments upon Dimond v. Sanderson, 103 Cal. 97, and Tillaux v. Tillaux, 115 Cal. 663. I think an advantage is gained within the meaning of the law when anything of value is obtained. When it is shown by a trustee that value was also given, the presumption that it was without consideration has been overcome. The trustee must then show that the transaction was fair, and that no advantage was taken and no undue influence used. As to the cases cited, in view of the ■discussion here, they do not entirely satisfy me.